Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-18-2007

USA v. Speaks
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2987




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Speaks" (2007). 2007 Decisions. Paper 924.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/924


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-2987


                           UNITED STATES OF AMERICA

                                           v.

                             LAWRENCE M. SPEAKS, II,

                                                              Appellant


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Crim. No. 05-00028)
                     Honorable John E. Jones, III, District Judge


                       Submitted under Third Circuit LAR 34.1(a)
                                     June 7, 2007

               BEFORE: SMITH and GREENBERG, Circuit Judges, and
                          POLLAK,* District Judge

                                 (Filed: June 18, 2007)


                              OPINION OF THE COURT


GREENBERG, Circuit Judge.


*Honorable Louis H. Pollak, Senior Judge of the United States District Court for the
Eastern District of Pennsylvania, sitting by designation.
         Lawrence M. Speaks, II, appeals from a judgment of conviction and sentence

entered on June 5, 2006, on an indictment charging a violation of 18 U.S.C. §§ 2113(d)

and 2, armed bank robbery, based on his plea of guilty. The district court sentenced

Speaks to a custodial term of 84 months to be followed by a three-year term of supervised

release. In addition, the court ordered that he pay restitution of $3,616.35. The district

court had jurisdiction under 18 U.S.C. § 3231 and we have jurisdiction under 28 U.S.C. §

1291 and 18 U.S.C. § 3742(a). The parties agree that we exercise plenary review on this

appeal and we agree with them. See United States v. Moorer, 383 F.3d 164, 167 (3d Cir.

2004).

         This appeal is very narrow because Speaks does not challenge the conviction and

limits his challenge only to the length of the custodial sentence. Moreover, the challenge

to the custodial sentence is confined to a contention that the court in making its guideline

calculations improperly classified him as a career offender under U.S.S.G. § 4B1.1. That

argument in turn has two prongs: a constitutional prong contending that the court could

not classify him as a career offender as the indictment did not so charge him and a jury

did not determine beyond a reasonable doubt that he was such an offender, and a statutory

prong arguing that his prior convictions could not be used as a basis to classify him as a

career offender upon his commission of the current offense. We need not discuss the

constitutional argument because Speaks concedes that existing Supreme Court precedent

in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219 (1998), precludes


                                             2
that argument and that unless that Court overrules its precedent we are bound to follow it.

His concession is justified. See United States v. Coleman, 451 F.3d 154, 161 (3d Cir.

2006), cert. denied, 127 S.Ct. 991 (2007). Thus, we need only consider his statutory

argument.

       Inasmuch as the parties are in agreement that with the career offender

classification the district court correctly determined that Speaks’s advisory guideline

range was 188 to 235 months and that without such a classification it would have been

110 to 137 months, it is unnecessary to explain how these calculations were reached. We

do observe, however, that the court was able to sentence Speaks to a shorter sentence than

188 months because it granted the government’s motion under U.S.S.G. § 5K1.1 to depart

from the guidelines range.

       Before reaching the merits, we point out that it might be argued that this appeal is

moot because the 84-month custodial sentence was below the bottom of the guideline

range calculated without regard for the career offender classification. Moreover, it cannot

be certain that the district court would have departed to the degree that it did under

U.S.S.G. § 5K1.1 if it had not classified Speaks as a career offender. Thus, elimination of

Speaks’ career offender classification might not ensure that his sentence would be

reduced. But inasmuch as we cannot say whether and if so to what extent the court would

have departed under U.S.S.G. § 5K1.1 if it had not applied the career offender

categorization, this appeal is not moot as a reversal and a remand for resentencing might


                                              3
result in the court awarding a custodial sentence of less than 84 months.

       Under U.S.S.G. § 4B1.1, a defendant is a career offender if he was at least 18

years of age at the time of the instant offense, the instant offense is a conviction for a

crime of violence or is a controlled substance offense, and the defendant has at least two

prior felony convictions under federal or state law, for either a crime of violence or a

controlled substance offense. As used in U.S.S.G. § 4B1.1, a crime must be “punishable

by imprisonment for a term exceeding one year” to be a crime of violence or a controlled

substance offense. U.S.S.G. § 4B1.2. The one-year period is determined on the basis of

the sentence authorized rather than the sentence imposed. United States v. McAllister,

927 F.2d 136, 138 (3d Cir. 1991). In this case, there is no dispute over the first two

elements of U.S.S.G. § 4B1.1. Thus, we are concerned only with whether the prior

convictions were for crimes of violence or controlled substance offenses punishable for a

term exceeding one year.

       Clearly his three prior offenses, all Pennsylvania state offenses, are crimes of

violence or controlled substance offenses under U.S.S.G. § 4B1.1 and § 4B1.2. One

offense was for recklessly endangering another person. Under the statutory provision

involved, 18 Pa. Cons. Stat. Ann. § 2705 (West 2000), a person commits that offense

when he “recklessly engages in conduct which places or may place another person in

danger of death or serious bodily injury.” Under U.S.S.G. § 4B1.2(a)(2) a crime of

violence includes conduct “that presents a serious potential risk of physical injury to


                                              4
another.” When the statute and the guideline are compared, it is obvious that they mesh.

Furthermore, the reckless endangerment offense was punishable by imprisonment for a

term of more than one year. See 18 Pa. Cons. Stat. Ann. § 1104 (West 1998).

       The other two offenses were controlled substance offenses for possession of

marijuana with intent to distribute. The charges in these offenses were controlled

substance offenses under U.S.S.G. § 4B1.1 and thus the dispute regarding them is over

whether under Pennsylvania law they were “punishable by imprisonment for a term

exceeding one year.” But Speaks concedes that under the applicable Pennsylvania law he

“could have received a sentence of two and a half to five years,” for these offenses.

Appellant’s br. at 10. It is true that he contends that as a practical matter “given the

nature of the substance and the quantity, a sentence in excess of one year was a virtual

impossibility.” Id. at 11. Of course, what ordinarily might happen does not matter. The

offenses were punishable by imprisonment for a term exceeding one year and thus they

are controlled substance offenses within U.S.S.G. § 4B1.1.

       The judgment of conviction and sentence entered June 5, 2006, will be affirmed.




                                              5